               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTMCT OF GEORGIA
                        ATLANTA DIVISION


ALISON D'ANGELO,

       Plaintiff,
                                              CIVIL ACTION FILE
V.

                                              NO. 1:18-CV-3873-MHC-JKL
WELLSTAR MEDICAL GROUP,
LLC and PAULINE BRIDGEMAN,
 in her individual capacity,

       Defendants.



                                      ORDER

      This matter is before the Court on the Non-Final Report and


Recommendation ("R&R") of Magistrate Judge John K. Larkins III [Doc. 24]

recommending that Defendant WellStar Medical Group, LLC ("WellStar")?s

Partial Motion to Dismiss Plaintiffs Amended Complaint [Doc. 19] be granted in

part and denied in part, and Defendant Pauline Bridgeman ("Bridgeman")'s

Motion to Dismiss Plaintiffs Amended Complaint [Doc. 18] be granted. The

Order for Semce of the R&R [Doc. 25] provided notice that, in accordance with 28

U.S.C. § 636(b)(l), the parties were authorized to file objections within fourteen

(14) days of the receipt of that Order. Within that time period, WellStar filed its
objections to the R&R [Doc. 27] ("WellStar's Objs.") and Plaintiff Alison

D'Angelo ("D'Angelo") filed her objections to the R&R [Doc. 26] ("D'Angelo's

Objs;').

       In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(l). "Parties

filing objections to a magistrate's report and recommendation must specifically


identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d


1353, 1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548

(11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the district

court judge "may accept, reject, or modify, in whole or in part, the findings and


recommendations made by the magistrate judge," 28 U.S.C. § 636(b)(l), and need

only satisfy itself that there is no plain error on the face of the record in order to

accept the recommendation. See United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983). Further, "the district court has broad discretion in reviewing a

magistrate judge's report and recommendation"—it "does not abuse its discretion


by considering an argument that was not presented to the magistrate judge" and


"has discretion to decline to consider a party's argument when that argument was
not first presented to the magistrate judge." Williams v. McNeil, 557 F.3d 1287,

1290-92 (11th Cir. 2009). In accordance with 28 U.S.C. § 636(b)(l) and Rule 72

of the Federal Rules of Civil Procedure, the Court has conducted a de novo review


of those portions of the R&R to which Plaintiff objects and has reviewed the

remainder of the R&R for plain error. See Slay, 714 F.2d at 1095.

I. WELLSTAR'S OBJECTION

      D'Angela alleges that she worked for WellStar as a Registered Medical

Assistant at the East Cobb Medical Center in Marietta, Georgia and was forced to

resign. Am. Compl. [Doc. 17] ^ 12. She asserts the following claims against


WellStar: (1) Race discrimination in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e, et seq. ("Title VII") and 42 U.S.C.


§ 1981 (Count I); (2) Age discrimination in violation of the Age Discrimination in

Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. ("ADEA") (Count

II); and (3) State law claims for negligent retention and supervision (Count III),

breach of contract (Count IV), and intentional infliction of emotional distress

(Count V). Am. Compl. ^ 48-78. In its Partial Motion to Dismiss, WellStar seeks

dismissal of Counts I-III and V. WellStar's Partial Mot. to Dismiss at 4-14.


      In his R&R, Judge Larkins recommends denial ofWellStar's motion with

respect to the claims in Counts I and II, finding that "D'Angela has made a
plausible showing that she was forced to resign and that her forced resignation was

the product of a race- or age-based discriminatory motive." R&R at 16. Judge


Larkins recommends that Well Star's motion be granted as to the intentional

infliction of emotional distress claim in Count V because "D'Angelo has failed to


show that [Well Star] engaged in conduct that was extreme and outrageous as a

matter of law," and as to the derivative claim for negligent hiring and retention in

Count III. Id, at 22.


      In its sole objection, WellStar contends that Judge Larkins erred by

concluding that D'Angela adequately pled that she suffered an adverse

employment action when presented with a "resign or be fired" ultimatum on April

10, 2018, because she submitted a resignation "notice" one day earlier and that


prevents her from showing that she suffered an adverse action. WellStar's Objs. at


2-5. However, the facts as alleged in D'Angelo's Amended Complaint, which the


Court must accept a true for purposes ofWellStar's motion to dismiss, indicate


otherwise:


      • On Friday, April 6, 2018, D'Angelo, a 42-year-old Caucasian female,


             was informed by Bridgeman, an African American manager of East


             Cobb Medical Center who reported to Christi Carmichael, the African

             American Director of Physician Operations (both of whom had the
authority to fire D'Angelo), that Carmichael had received a formal

complaint from an African American employee named Takesha

accusing D'Angelo of making physical contact with and threatening

her. Am. Compl. ^ 12, 14-15, 25.


On Monday, April 9, 2018, at 4:30 p.m., D'Angelo was told to report


to the corporate office by 9:00 a.m. the next day. Id. ^ 28.


Based upon her thirteen year tenure at Well Star, D'Angela was aware


that WellStar's practice prior to terminating employees was to require

them to report to the corporate office. Id. Tf 29.


On Monday, April 9, 2018, at 5:30 p.m., D'Angelo left a letter at

Bridgeman's office which stated her intent to resign two weeks from


that date. IdLpO.


On Tuesday, April 10, 2018, D'Angelo met with Carmichael and

another WellStar representative and was told that WellStar was

leaning toward terminating D'Angela but that, if she resigned that

day, she could get two weeks of pay. Id. ^ 34.


D'Angela tried to explain the incident with Takesha, the complainant,

but Carmichael and the other WellStar representative disagreed with
             D'Angelo's explanation because other African American witnesses


             backed Takesha's story. Id ^ 35.


      • D'Angelo was then given a choice to "go with [her] two weeks' notice

             and be terminated that same day or resign that day with two weeks


             pay. Id, ^ 37.


      • D'Angelo resigned but did not receive the two weeks' pay. Id. ^38.


      • One day after her resignation, D'Angela was replaced by a younger,


             less qualified African American individual. Id. H 41.

      Contrary to WellStar's objection, the allegations in the Amended Complaint

do not constitute an admission that D'Angelo voluntarily resigned her position the

day before she was given the "resign or be fired" ultimatum. The day before the


meeting with Carmichael and another WellStar representative, D'Angela presented


a letter which stated her intent to resign on April 23, 2018, two weeks later.

According to the allegations of the Amended Complaint, the next day she was

informed by WellStar that she had two choices: resign that same day and get two

weeks' pay or, if she chose to wait two additional weeks before resigning, she


would be fired that day.

      Whether D'Angelo actually was discharged on April 10, 2018, is an issue of

fact that remains to be litigated. "Whether an actual termination has occurred is
determined in light of the particular circumstances of the controvertedjob action."

Luna v. Walgreen Co., 347 F. App'x 469, 473 (1 1th Cir. 2009) fquoting Thomas v.

Dillard Dep't Stores, Inc., 116 F.3d 1432, 1434 (11th Cir. 1997) (internal quotation

marks and citation omitted) ("An actual discharge . . . occurs when the employer


uses language or engages in conduct that would logically lead a pmdent person to

believe his tenure has been terminated."). The termination inquiry hinges on the

employer's intent. Id. "While the words used by the employer and the label for

the job action are relevant for determining whether a termination has occurred,. . .


the lack of specific words is not dispositive." IdL at 1437 (citations omitted).

      WellStar's reliance on Brosdon v. Univ. of Del., No. 13-1600-GMS, 2015


WL 167686 (D. Del. Jan. 13, 2015), is misplaced. Aside from being an

unpublished opinion not binding on this Court, Brogdon involved a plaintiff who

was informed her position would be terminated due to lack of funds, had her

employment extended two months, and resigned from her position the day before

she was purportedly terminated. Id. at * 1-2, 4. In this case, D'Angelo asserts that


she submitted a letter indicating an intent to resign after two weeks and the very

next day was told she could either resign immediately and receive two weeks' pay


or she would be fired.




                                           7
      It is possible that the evidence in this case will establish that D'Angela

resigned and was not terminated from her position at WellStar. It is also possible

that the evidence will show that her planned future resignation was thwarted by her

forced immediate resignation by WellStar. At this stage of the litigation, the only

facts the Court must accept are those contained in the Amended Complaint's

allegations, and this Court agrees with Judge Larkins that they state a claim for

race and age discrimination upon which relief can be granted. WellStar's objection

is, therefore OVERRULED.

II. PLAINTIFF'S OBJECTION

      D'Angelo contends that Judge Larkins erred by concluding that she failed to

allege an affirmative link between Bridgeman's conduct and her forced


resignation. PL'S Objs. at 6; see R&R at 16-19. D'Angelo states that she alleged


facts demonstrating Bridgeman's personal involvement in the forced resignation


because Bridgeman was her direct supervisor, Bridgeman had authority to

terminate her, Bridgeman assigned D'Angela to work with Takesha (knowing that

Takesha was a "problem-maker"), and then Bridgeman refused to investigate


whether Takesha's complaint was legitimate. Id. at 8-9. D'Angelo then infers that


Bridgeman somehow "achieve [d]" the discriminatory employment action.
      This Court agrees with Judge Larkins that D'Angelo's Amended Complaint

fails to allege that Bridgeman was personally involved in any action that resulted in

her forced resignation. There are no allegations that Bridgeman took any action


after Takesha submitted her complaint to Carmichael, that Bridgeman informed

anyone about D'Angelo's letter of resignation left in Bridgeman's office on April


9, 2018, that Bridgeman was present at the meeting with Carmichael and an

unidentified Well Star representative when D'Angela purportedly was given the

ultimatum to resign or be fired, or that Bridgeman had any involvement in the

decision to give D'Angela that ultimatum. See Ayers v. Intown Suites Mgmt,


Inc., No. L05-CV-1528-JOF, 2006 WL 783352, at *3 (N.D. Ga. Mar. 21, 2006)

("Plaintiff has failed to allege that Defendant Vickers was personally involved in

actions leading to Plaintiffs claim that she was terminated for discriminatory

reasons."). Although D'Angela asserts that "it defies logic that Defendant


Bridgeman, who was the manager of the Center, was not advised of the decision to


terminate D'Angela's employment," Pl.'s Objs. at 11, there are no allegations in


the Amended Complaint which allege that such action actually took place.

Consequently, D'Angelo's objection is OVERRULED.

      Alternatively, D'Angela seeks the opportunity to amend her Amended

Complaint to allege facts sufficient to maintain her race discrimination claim
against Bridgeman. This Court will allow D'Angelo a period of time within which

to file such a motion to amend.


III. CONCLUSION

       Accordingly, it is hereby ORDERED that WellStar's objections to the

R&R [Doc. 27] and D'Angelo's objections to the R&R [Doc. 26] are

OVERRULED.

      After conducting a de novo review of those portions of the R&R to which

the parties object and reviewing the remainder of the R&R for plain error, the

Court ADOPTS the Non-Final R&R [Doc. 24] as the Opinion and Order of the

Court, with the exception of the recommendation to grant Bridgeman's Motion to


Dismiss, in order to provide D'Angela with the opportunity to amend her

complaint against Bridgeman, which recommendation will remain under


advisement.


      It is hereby ORDERED that Defendant WellStar Medical Group, LLC

("WellStar"ys Partial Motion to Dismiss Plaintiffs Amended Complaint [Doc. 19]

is GRANTED IN PART and DENIED IN PART. The motion is GRANTED as

to Counts III and V of the Amended Complaint, which are DISMISSED WITH

PREJUDICE, but DENIED as to Counts I and 11 of the Amended Complaint.




                                         10
      It is further ORDERED that, within fourteen (14) days of the date of this

Order, Plaintiff shall file a motion to amend her Amended Complaint to allege

facts that would establish Defendant Bridgeman's personal involvement in

D'Angelo's forced resignation. The Clerk is DIRECTED to submit this matter to


the undersigned after the expiration of fourteen (14) days. In the event Defendant

Bridgeman does not file her motion to amend the Amended Complaint within the

permitted period of time, this Court will adopt the remainder of the R&R and

dismiss Bridgeman as a defendant in this case. In the event D'Angelo does move


to amend her complaint as ordered, this Court will deny Defendant Bridgeman's

Motion to Dismiss without prejudice and refer the motion to amend to Judge

Larkins for further review.


      IT IS SO ORDERED this             dayofMay,2019.




                                      MARK H. COHEN
                                      United States District Judge




                                         11
